—Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered January 18, 1982, convicting him of murder in the second degree and manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant made no objection to the prosecutor’s summation at trial and thus failed to preserve his claim for appellate review (see, People v Dordal, 55 NY2d 954). Nor is reversal warranted in the interest of justice since the conduct of the prosecutor did not deprive defendant of a fair trial (see, People v Crimmins, 36 NY2d 230). While some of the comments should have been avoided, here "it is at most only arguable that the prosecutor’s misconduct could have produced a greater adverse effect on the jury than did the bizarre facts of the crime, and the overwhelming evidence of culpability” (People v Brosnan, 32 NY2d 254, 262).
In conclusion, we note that the imposed sentences, which were less than the maximum for the crimes of which defendant was convicted, were appropriate under the circumstances of this case. O’Connor, J. P., Niehoff, Rubin and Lawrence, JJ., concur.